Citation Nr: 0511464	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran's exact dates of service have not yet been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in March 2003 and the RO 
issued a statement of the case (SOC) in July 2003.  The 
veteran filed a substantive appeal in October 2003. 

For the reasons expressed below, the matter on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Initially, the Board notes that, as discussed below, service 
personnel and medical records clearly show the veteran was in 
the military and indicate that he had combat service in 
Vietnam.  Interestingly, however, the veteran's DD Form 214 
is not of record, nor have the specific dates of his service 
been verified.  On remand, the RO should contact the National 
Personnel Records Center to obtain appropriate verification.

Pertinent to the claim on appeal, the Board notes that 
service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  Participation in 
combat is a determination that is made on a case-by-case 
basis and requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unite or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is credible and consistent with the 
circumstances, conditions, or hardships of service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304A(f) 
(2004).  If, however, VA determines either that a veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that his alleged stressor is not combat-related, 
his lay assertions, alone, are not sufficient to establish 
the occurrence of an alleged in-service stressor.

In this case, the veteran's service personnel records show 
that he served in Vietnam for one year with military 
occupational specialties of rifleman and helicopter door 
gunner.  He also received a Combat Infantryman Badge (CIB).  
His reported in-service stressful experiences include 
firefights and combat with the enemy in November 1969; the 
wounding of two friends in December 1969 during enemy 
contact; rocket attacks in February 1970; and being shot at, 
in general, during the period from February to December 1970.  
The veteran also reported that a friendly Vietnamese stepped 
in front of him during a Cambodia insertion and was hit in 
the face by a bullet that would have hit the veteran.

As noted, the record contains evidence suggestive in service 
combat and stressful experiences related to such combat.  
However, the medical evidence does not clearly establish 
whether the veteran currently has PTSD and, if so, whether 
such disability is the result of his reported in-service 
combat experiences.  

Medical records from the Clarksburg VA Medical Center (VAMC) 
indicate a provisional diagnosis of PTSD and a referral to 
rule out PTSD as a diagnosis.  A VA examination report 
indicates the veteran was referred for a PTSD evaluation and 
that a diagnosis of PTSD was not made.  However, more recent 
VAMC records show a diagnosis of PTSD.  That notwithstanding, 
none of the records specify how the diagnostic criteria for 
PTSD were or were not met, and, if so, whether the diagnosis 
was made based on the veteran's in-service stressors.  The 
Board is not bound to accept as credible a diagnosis of PTSD 
that is not based upon a recognizable stressor.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Under the circumstances, the Board finds that the veteran 
should be afforded another examination with a psychiatrist to 
clarify whether, and how, he meets the diagnostic criteria 
for PTSD, and, if so, whether the diagnosis is related to in-
service stressful experiences.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claim for service connection for PTSD.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO must contact the NPRC to 
verify all periods of the appellant's 
dates of service to include obtaining a 
copy of his DD Form 214.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should schedule the veteran for 
examination by a VA psychiatrist.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  However, in rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
physician is instructed that only combat 
action (to which an in-service stressful 
event(s) is/are related) or a specific 
in-service stressful experience may be 
considered for the purpose of determining 
whether the veteran has experienced an 
in-service stressor sufficient to have 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the physician must 
comment upon the link between the current 
symptomatology and the stressor(s).  
Conversely, if the physician determines 
that the criteria for PTSD are not met, 
the physician should clearly explain the 
basis for such conclusion.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the opinion expressed and 
conclusion reached, in a written (typed) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




